     Case 2:20-cv-00512-CCW-MPK Document 152 Filed 02/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CORDIRO R. BROWN,                                    )
                                                     )
                  Plaintiff,                         )   2:20-CV-00512-CCW-MPK
                                                     )
          vs.                                        )   District Judge Christy Criswell Wiegand
                                                     )   Magistrate Judge Maureen P. Kelly
JOHN WETZEL, MALINDA ADAMS,                          )
RICHARD COONEY, KARAN FEATHER,                       )
                                                     )   ECF No. 106
PHILLIP MCCRACKEN, PAMALA BEHR,                      )
EMMANUELLA FELIX,                                    )
                                                     )
                  Defendants.                        )
                                                     )
                                                     )


                                    MEMORANDUM ORDER

          This case has been referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local

Rule of Civil Procedure 72.

          On January 4, 2021, the Magistrate Judge issued a Report, ECF No. 122, recommending

that Plaintiff's Motion for Default Judgment against Defendant Pamela Behr, ECF No. 106, be

denied.     Service of the Report and Recommendation (“R&R”) was made on the parties,

and Plaintiff has filed Objections. See ECF No. 132.

          After a de novo review of the pleadings and documents in the case, together with the Report

and Recommendation and the Objections thereto, the following Order is entered:

Plaintiff's Motion for Default Judgment, ECF No. 106 is DENIED.                    The Report and

Recommendation, ECF No. 122, is adopted as the Opinion of the District Court.

          IT IS SO ORDERED.

          DATED this 3rd day of February, 2021.
      Case 2:20-cv-00512-CCW-MPK Document 152 Filed 02/03/21 Page 2 of 2




                                             /s/ Christy Criswell Wiegand
                                             CHRISTY CRISWELL WIEGAND
                                             United States District Judge


cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge

      Cordiro R. Brown
      LT 6439
      SCI Mercer
      801 Butler Pike
      Mercer, PA 16137

      All Counsel of Record via CM/ECF




                                         2
